Archer Daniels Midland Company 4666 Faries Parkway Decatur, Ill.62526 ADM Reports Adjusted Third Quarter 2013 Earnings of $0.46 per Share Net income of $476 million or $0.72 per share DECATUR, Ill., Oct. 29, 2013 – Archer Daniels Midland Company (NYSE: ADM) today reported financial results for the quarter ended Sept. 30, 2013. The company reported adjusted earnings per share1 of $0.46, down from $0.53 in the same period last year. Net earnings for the quarter were $476 million, or $0.72 per share, up from $0.28 per share in the same period one year earlier. Segment operating profit1 was $606 million, down six percent when excluding an impairment charge from the year-ago quarter. “The team delivered solid operating results overall, despite the lingering effects of the 2012 U.S. drought,” said ADM Chairman and CEO Patricia Woertz. “Oilseeds performed well, particularly in North and South America; Corn benefitted from improved ethanol margins; and Ag Services managed effectively through the transition to new crop. “Looking forward, as record global crop supplies refill the pipeline, we will employ our efficient network to meet strong demand from customers around the world.” Third Quarter 2013 Highlights · Adjusted EPS of $0.46 excludes approximately $298 million in pretax LIFO credits, or $0.28 per share, and other items totaling ($0.02) cents per share. · Oilseeds Processing profit increased $25 million as North American operations effectively managed through the transition between old and new crop. · Corn Processing profit increased $91 million on improved results from ethanol. · Agricultural Services profit declined $122 million when adjusting for impairment charges in the year-ago quarter. Current-period performance was impacted by low U.S. exports and weak international merchandising results. · ADM’s net debt continued to fall, reflecting strong cash flows from lower commodity prices and a focus on cash generation. Net debt reached $3.4 billion, down from $8.8 billion a year ago. 1 Non-GAAP financial measures, see pages 5 and 10 for explanations and reconciliations Adjusted EPS of 46 Cents, down 7 Cents Adjusted EPS decreased primarily due to lower Agricultural Services operating profit. This quarter, the company’s estimate of its full-year effective tax rate was 30 percent. This quarter’s effective tax rate of 32 percent includes the resultant year-to-date true up in tax expense and discrete items of $12 million, net. The effective tax rate for the prior-year quarter of 38 percent was negatively impacted by asset impairment charges and other items. Oilseeds Earnings Strong on North and South American Performance Oilseeds operating profit in the third quarter was $361 million, up $25 million from the same period one year earlier. Crushing and origination operating profit was $242 million, down $14 million from the year-ago quarter. Despite tight crop supplies, ADM’s North America oilseed crushing operations had good capacity utilization amid good foreign and domestic protein meal demand. In South America, ADM exported large volumes at the peak of the inverse market, capturing strong margins. European crushing results declined due to limited soybean availability. Refining, packaging, biodiesel and other generated a profit of $85 million for the quarter, up $57 million on improved biodiesel results and record profits from protein specialties. Cocoa and other results continued to improve sequentially, though they decreased $24 million compared to the year-ago quarter. Oilseeds results in Asia for the quarter were up $6 million from the same period last year, principally reflecting ADM’s share of the improved results from Wilmar International Limited. Corn Processing Results Improved on Ethanol Margin Recovery Corn processing operating profit of $159 million represented an increase of $91 million from the same period one year earlier. Corn hedge effects in the third quarter were a charge of $11 million, versus a charge of $31 million in the year-ago period. Excluding the impact of corn hedge ineffectiveness, sweeteners and starches results declined by $26 million, with overall demand and margins remaining solid. Excluding the impact of corn hedge ineffectiveness, bioproducts results increased $97 million to $71 million. Overall ethanol margins remained profitable though volatile. Agricultural Services Impacted by Lower U.S. Volumes and Weaker International Merchandising Results Agricultural Services operating profit was $102 million, up $24 million from the same period one year earlier. When adjusting for year-ago charges related to Gruma and intercompany insurance settlements in the current period of approximately $30 million, results for the segment declined $152 million from last year. Merchandising and handling earnings declined $104 million to $4 million, as low U.S. crop supplies reduced export volumes and as results from international merchandising were weak. Transportation results increased $2 million to $21 million on good northbound barge freight business. Milling and other results remained solid as the milling business continued to perform well. Conference Call Information ADM will host a conference call and audio webcast Tuesday, Oct. 29, 2013, at 8 a.m. Central Time to discuss financial results and provide a company update. A financial summary slide presentation will be available to download approximately 60 minutes prior to the call. To listen to the call via the Internet or to download the slide presentation, go to www.adm.com/webcast. To listen by telephone, dial (888) 522-5398 in the U.S. or (706) 902-2121 if calling from outside the U.S. The access code is 71745928. Replay of the call will be available from Oct. 30, 2013, to Nov. 5, 2013. To listen to the replay by telephone, dial (855) 859-2056 in the U.S. or (404) 537-3406 if calling from outside the U.S. The access code is 71745928. The replay will also be available online for an extended period of time at www.adm.com/webcast. About ADM For more than a century, the people of Archer Daniels Midland Company (NYSE: ADM) have transformed crops into products that serve vital needs. Today, 30,000 ADM employees around the globe convert oilseeds, corn, wheat and cocoa into products for food, animal feed, industrial and energy uses. With more than 265 processing plants, 460 crop procurement facilities, and the world’s premier crop transportation network, ADM helps connect the harvest to the home in more than 140 countries. For more information about ADM and its products, visit www.adm.com. Archer Daniels Midland Company Media Relations Contact David Weintraub 217-424-5413 Investor Relations Contact Case McGee 217-451-8286 Financial Tables Follow Segment Operating Profit and Corporate Results A non-GAAP financial measure (unaudited) Quarter ended Nine months ended September 30 September 30 Change Change (in millions) Oilseeds Processing Operating Profit Crushing and origination $ $ $ ) $ $ $ ) Refining, packaging, biodiesel, and other 85 28 57 95 Cocoa and other 5 29 ) ) ) Asia 29 23 6 41 Total Oilseeds Processing $ $ $
